                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR18-43 CAS

 Defendant   Jose Luis Chapa, Jr.                                            Social Security No. 2         5    3     8
       CLOUD, Chris Andrew; CLOUD, Chris A.;
       CLOUD, Chris; CHAPO, Jose; CHAPA, Jose Luis;                          (Last 4 digits)
 akas: CHAPA, Jose L.; CHAPA, Jose; and Chapa, Chris

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.          11     05      2018

  COUNSEL                                                                Yasmin Cader, DFPD
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                    NOT
                                                                                                               CONTENDERE                GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Possession of Fifteen or More Unauthorized Access Devices in violation of 18 U.S.C. §
                     1029(a)(3) as charged in Count One of the Indictment; and
                     Aggravated Identity Theft in violation of 18 U.S.C. § 1028A(a)(1) as charged in Count
                     Two of the Indictment.
JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to Count(s)
  ORDER              1 and 2 of the Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of: FIFTY-ONE MONTHS. This
                     term consists of 27 months on Count 1 of the Indictment, and 24 months on Count 2 of the Indictment, to be served consecutively
                     to Count 1 of the Indictment.

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of two years. This term consists of two years on Count 1 of the Indictment and one year on Count 2 of
the Indictment, all such terms to run concurrently under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation
                     Office, General Order 05-02, with the exception of Conditions 5, 6, and 14 of that order,
                     and General Order 01-05, including the three special conditions delineated in General
                     Order 01-05.

         2.          As directed by the probation officer, the defendant shall notify specific persons and
                     organizations of specific risks and shall permit the probation officer to confirm the
                     defendant’s compliance with such requirement and to make such notifications.

         3.          The defendant shall refrain from any unlawful use of a controlled substance. The
                     defendant shall submit to one drug test within 15 days of release from custody and at


CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 7
 USA vs.      Jose Luis Chapa, Jr.                               Docket No.:   CR18-43 CAS

                     least two periodic drug tests thereafter, not to exceed eight tests per month, as directed by
                     the Probation Officer.

         4.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, breath and/or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and
                     from abusing prescription medications during the period of supervision.

         5.          The defendant shall participate in mental health treatment, which may include evaluation
                     and counseling, until discharged from the treatment by the treatment provider, with the
                     approval of the Probation Officer.

         6.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by
                     the Probation Officer. If the defendant has no ability to pay, no payment shall be
                     required.

         7.          During the period of community supervision, the defendant shall pay the special
                     assessment and restitution in accordance with this judgment's orders pertaining to such
                     payment.

         8.          The defendant shall not obtain or possess any driver's license, Social Security number,
                     birth certificate, passport or any other form of identification in any name, other than the
                     defendant's true legal name, nor shall the defendant use, any name other than his true
                     legal name without the prior written approval of the Probation Officer.

         9.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         10.         The defendant shall apply all monies received from income tax refunds to the outstanding
                     Court-ordered financial obligation. In addition, the defendant shall apply all monies
                     received from lottery winnings, inheritance, judgments and any anticipated or unexpected
                     financial gains to the outstanding Court-ordered financial obligation.

         11.         The defendant shall submit his or her person, property, house, residence, vehicle, papers,
                     computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
                     communications or data storage devices or media, office, or other areas under the
                     defendant’s control, to a search conducted by a United States Probation Officer or law
                     enforcement officer. Failure to submit to a search may be grounds for revocation. The
                     defendant shall warn any other occupants that the premises may be subject to searches
                     pursuant to this condition. Any search pursuant to this condition will be conducted at a
                     reasonable time and in a reasonable manner upon reasonable suspicion that the defendant
CR-104 (wpd 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 7
 USA vs.     Jose Luis Chapa, Jr.                               Docket No.:   CR18-43 CAS

                     has violated a condition of his supervision and that the areas to be searched contain
                     evidence of this violation.

      The Court authorizes the Probation Office to disclose the Presentence Report to the substance
abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent of the sentencing judge.

       The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any
previous mental health evaluations or reports, to the treatment provider. The treatment provider may
provide information (excluding the Presentence report), to State or local social service agencies (such
as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

       It is ordered that the defendant shall pay to the United States a special assessment of $200,
which is due immediately. Any unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

      It is ordered that the defendant shall pay restitution in the total amount of $530 pursuant to 18
U.S.C. § 3663A

         The amount of restitution ordered shall be paid as follows:

                     Victim                    Amount

                     Chase Bank                $530

       The Court finds from a consideration of the record that the defendant's economic circumstances
allow for restitution payments pursuant to the following schedule: Restitution shall be due during the
period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid
after release from custody, monthly payments of at least 10% of defendant's gross monthly income,
but not less than $50, whichever is greater, shall be made during the period of supervised release.
These payments shall begin 30 days after the commencement of supervision.

      Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default
and delinquency pursuant to 18 U.S.C. § 3612(g).




CR-104 (wpd 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                              Page 3 of 7
 USA vs.     Jose Luis Chapa, Jr.                                            Docket No.:       CR18-43 CAS

       Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

      The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the
defendant and provide all necessary treatment.

      It is recommended that the defendant be allowed to participate in the Bureau of Prison’s
Residential Drug Abuse Program (RDAP).

         Defendant is informed of his right to appeal.

         The Court grants the Government’s request to dismiss the remaining counts of the Indictment.

       The Court hereby recommends that defendant be designated to a facility in Southern California,
or as close thereto as possible.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            November 9, 2018
            Date                                                  Christina A. Snyder, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court



            November 9, 2018                                By    Stephen Montes Kerr
            Filed Date                                            Deputy Clerk




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).
                           STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE
                            While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/15)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 7
 1.    The defendant shall not commit another Federal, state or local crime;        10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written            activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                      unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the       11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                           contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation         12.   the defendant shall notify the probation officer within 72 hours of being
       officer and follow the instructions of the probation officer;                      arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents * and meet other           13.   the defendant shall not enter into any agreement to act as an informer or
       family responsibilities;                                                           a special agent of a law enforcement agency without the permission of
 6.    the defendant shall work *regularly at a lawful occupation unless                  the court;
       excused by the probation officer for schooling, training, or other           14.   as directed by the probation officer, the defendant shall notify *third
       acceptable reasons;                                                                parties specific persons of *risks that may be occasioned by the
 7.    the defendant shall notify the probation officer at least 10 days prior to         defendant’s criminal record *or personal history or characteristics,
       any change in residence or employment;                                             and shall permit the probation officer to make such notifications and to
 8.    the defendant shall refrain from excessive use of alcohol and shall not            conform the defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other      15.   the defendant shall, upon release from any period of custody, report to
       controlled substance, or any paraphernalia related to such substances,             the probation officer within 72 hours;
       except as prescribed by a physician;                                         16.   and, for felony cases only: not possess a firearm, destructive device, or
 9.    the defendant shall not frequent places where controlled substances are            any other dangerous weapon.
       illegally sold, used, distributed or administered;


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:
                  1. Special assessments pursuant to 18 U.S.C. §3013;
                  2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                  3. Fine;
                  4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                  5. Other penalties and costs.

                                  SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                   These conditions are in addition to any other conditions imposed by this judgment.



CR-104 (wpd 10/15)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                               Page 5 of 7
 USA vs.     Jose Luis Chapa, Jr.                         Docket No.:   CR18-43 CAS




CR-104 (wpd 10/15)                  JUDGMENT & PROBATION/COMMITMENT ORDER             Page 6 of 7
 USA vs.     Jose Luis Chapa, Jr.                                                Docket No.:      CR18-43 CAS




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
